Citation Nr: 0626520	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  04-17 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
headaches. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
refractive error, left eye disorder, claimed as impaired 
vision.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from October 1979 to April 
1980 and active duty for training from January 9, 1998 to 
January 11, 1998.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The Board notes that the veteran requested a Travel Board 
hearing in April 2004; however, he indicated in May 2004 that 
he either wanted a hearing before the RO or an appeal decided 
on the evidence of record without a hearing instead of a 
Travel Board hearing.  Although the veteran's specific intent 
in the May 2004 form is somewhat unclear, it is evident that 
the veteran no longer wanted a hearing before the Board.  
Therefore, the Board considers the veteran's request for a 
Travel Board hearing hereby withdrawn.

In regard to the veteran's ambiguous request for a local 
hearing before the RO, the record reflects that the RO sent 
correspondence regarding scheduling a hearing for the veteran 
in May 2004 but it is noted that he did not report for the 
hearing scheduled in June 2004.  The veteran has not provided 
explanation for his failure to report or requested that the 
hearing be rescheduled.  Therefore, the Board also considers 
the veteran's request for a local hearing before the RO 
withdrawn.  

The Board notes that the veteran has identified two different 
zip codes (i.e., 00603 and 00605) for his mailing address at 
various times during the course of this appeal.  Although it 
appears that the veteran has received all correspondence 
pertaining to his claims, the Board refers this matter to the 
RO for resolution of the discrepancy.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After careful review of the record, the Board finds that 
additional notification and development must be undertaken 
before proceeding to evaluate the issues on appeal. 

In regard to the veteran's claim for hearing loss, the record 
reflects that the veteran failed to report to the 
audiological examination scheduled on May 14, 2003; however, 
the veteran wrote that he was unable to attend the 
audiological examination and requested that the appointment 
be rescheduled in a statement received by the RO on May 8, 
2003.  In his June 2003 notice of disagreement, the veteran 
acknowledged that he missed the appointment for the 
audiological examination and again requested that it be 
rescheduled.  There is no response from the RO of record.  As 
the RO received the veteran's written statement asking to 
reschedule the audiological examination prior to its 
scheduled date and the veteran has subsequently expressed a 
desire to undergo audiological evaluation, the Board finds 
that a remand for an audiological examination and medical 
nexus opinion is appropriate.  The audiologist should review 
the claims folder and specifically address whether or not it 
is as likely as not that any hearing loss found on 
examination was caused or aggravated by the veteran's 
service-connected scar disability (to include the 1998 head 
trauma) or otherwise by his military service.  The 
audiologist should thoroughly explain the basis for his or 
her opinion and confirm review of the claims folder.  

In regard to the veteran's claims for headaches and 
impaired vision, the Board observes that the second 
April 2003 VCAA notice letter appropriately advised the 
veteran that his claims were previously denied in the 
May 2000 RO rating decision and that he must submit new 
and material evidence in order to reopen his claims.  
The RO, however, provided a definition of new and 
material evidence that is inapplicable to the veteran's 
claims and did not address what evidence was necessary 
to substantiate the element(s) required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. Mar. 31, 2006).  Therefore, the RO should also 
send proper VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that addresses the guidelines 
outlined in the Court decision referenced above and 
include the five elements of a service connection claim 
as outlined in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Accordingly, the case is REMANDED for the following actions:

1. Please send the veteran proper VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  The VCAA notice 
should advise the veteran of what 
evidence is necessary to substantiate the 
element(s) required to establish service 
connection that were found insufficient 
in the May 2000 denial, as outlined by 
the Court in Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. Mar. 31, 2006) and 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded with a 
VA audiological examination to determine 
the identity and etiology of any hearing 
loss that may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary by the audiologist should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available to the audiologist for review 
in connection with the examination.  The 
audiologist should state whether or not 
it is as likely as not (i.e., probability 
of 50 percent) that any hearing loss 
found on examination was caused or 
aggravated by the veteran's service-
connected scar disability (to include 
consideration of the 1998 head trauma 
during active duty for training) or 
otherwise by his military service.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.  

3.  After any additional development that 
the RO deems necessary is undertaken, the 
veteran's claims should be readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The purpose of this REMAND is to ensure due process and to 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



